The plaintiff in error, hereinafter called defendant, was convicted in the county court of Ottawa county on a charge of illegally transporting intoxicating liquor, and was sentenced to serve a term of six months in the county jail and to pay a fine of $500.
The record discloses that on the date charged, the defendant in the nighttime with his wife in a Buick roadster drove into the city of Miami and had two one-gallon jugs of whisky near the front seat. He arrived at the City Park, got out, and left his wife in the car. Some officers were about 40 yards away and came up and searched the car, and found whisky. They had no warrant of arrest nor search warrant, and testified that they did not see the jugs until they were within three or four feet of the car, and did not know their contents until they made investigation. Timely objection was made that the evidence was obtained by an illegal search. The search was clearly illegal. The objection should have been sustained. The governing principle has been discussed in numerous cases of this court, *Page 392 
particularly Gore v. State, 24 Okla. Crim. 394, 218 P. 545, and Keith v. State, 30 Okla. Crim. 168, 235 P. 634.
The case is reversed and remanded.